76 F.3d 382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Willie HOUSTON, Appellant,v.Larry NORRIS, Acting Director, Arkansas Department ofCorrection, Appellee.
No. 94-3732.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 7, 1996.Decided Feb. 13, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
In 1988, a jury found Willie Houston guilty of first degree murder.   The Arkansas Supreme Court affirmed his conviction, Houston v. State, 771 S.W.2d 16, and denied postconviction relief, Houston v. State, No. CR 88-194 (Ark.  Dec. 10, 1990) (unpublished per curiam).   In 1992, Houston filed this 28 U.S.C. § 2254 petition, asserting that his trial counsel was ineffective for failing to move for a directed verdict at the close of the case and to object to jury instructions;  the trial court should have granted his motion to suppress evidence allegedly seized in violation of the Fourth Amendment;  and his conviction was based on insufficient evidence.   The district court1 dismissed the petition, and Houston appeals.


2
We conclude the district court correctly determined Houston's ineffective-assistance claims were procedurally barred, and Houston did not establish cause and prejudice to excuse his default.  See Flieger v. Delo, 16 F.3d 878, 884-85 (8th Cir.), cert. denied, 115 S.Ct. 355 (1994);  Smith v. Murray, 477 U.S. 527, 535-36 (1986);  Johnson v. Lockhart, 944 F.2d 388, 390 (8th Cir.1991).   The district court also properly rejected Houston's Fourth Amendment claim, see Stone v. Powell, 428 U.S. 465, 494 (1976);  Willett v. Lockhart, 37 F.3d 1265, 1268-69 (8th Cir.1994) (en banc), cert. denied, 115 S.Ct. 1432 (1995), as well as his sufficiency-of-the-evidence claim, see Becker v. Lockhart, 971 F.2d 172, 175 (8th Cir.1992), cert. denied, 114 S.Ct. 98 (1993);  Ark.Code Ann. §§ 5-10-102(a)(2), 5-2-202(1);  Furr v. State, 822 S.W.2d 380, 381 (Ark.1992).


3
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas